                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ANTRIANA WRIGHT,                          )
                                          )
                      Plaintiff,          )
                                          )
v.                                        )      Case No. CIV-19-768
                                          )
COMMISSIONER OF SOCIAL                    )
SECURITY ADMINISTRATION,                  )
                                          )
                      Defendant.          )

                                         ORDER

         United States Magistrate Judge Shon Erwin issued a Report and Recommendation

in this matter on February 10, 2020.1 In it, Judge Erwin recommends dismissal of this action

without prejudice for Plaintiff’s failure to pay the filing fee as ordered by the Court.

Plaintiff Antriana Wright was advised of her right to object,2 but she did not.

         Upon a de novo review of the record, the Court ADOPTS the Report and

Recommendation in full. Accordingly, this matter is DISMISSED without prejudice.

         IT IS SO ORDERED this 3rd day of March, 2020.




1
    See Report & Recommendation (Dkt. 9).
2
    See id. at 2–3.
